Citation Nr: 1428748	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2013 VA addendum opinion and VA treatment records dated to April 2013, which were considered by the agency of original jurisdiction (AOJ) in the August 2013 supplemental statement of the case, and the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that the severity of his bilateral hearing loss warrants a compensable evaluation.  He was most recently afforded a VA audiological examination in December 2012, which showed that his bilateral hearing loss was considered not compensable under 38 C.F.R. § 4.85, Tables VI and VII.  However, it appears that the examiner was unable to conduct the Maryland CNC speech discrimination test on the Veteran's left ear.  In a July 2013 addendum, the examiner indicated that the Veteran was reluctant or would not guess for the left ear.  Unfortunately, the Maryland CNC test is the speech discrimination test used for rating bilateral hearing loss under 38 C.F.R. § 4.85(a).  

At the June 2014 Board hearing, the Veteran testified that there was some confusion as to the instructions during the testing and he did not understand that he would not be penalized for guessing wrong so he was reluctant to respond for the left ear.  As such, the examination may not accurately reflect the current severity of his hearing loss.  The Veteran's representative requested that the Veteran be afforded another hearing examination since he now understood that he has to fully cooperate with the Maryland CNC testing.  Thus, in light of the hearing testimony and possible inaccuracy of the most recent VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of the Veteran's bilateral hearing loss. 

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects, to include the impact on his employability, the Veteran experiences as a result of his bilateral hearing loss.    

Lastly, the Veteran testified that he received treatment through the VA facility in Charleston, South Carolina, for his bilateral hearing loss.  As noted above, a review of the Virtual VA claims processing system shows that VA treatment records dated to April 2013 have been associated with the Veteran's record.  Therefore, while on remand, VA treatment records dated from April 2013 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Charleston facility dated from April 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz , as well as speech recognition scores based on the Maryland CNC tests. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

